Citation Nr: 1301898	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disorder of the right little toe.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1977.  His awards and decorations included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an September 2008 rating decision by the RO.  

In July 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this remand.  

After reviewing the record, the Board is of the opinion that further development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder, a low back disorder, a disorder of the right little toe, hepatitis C, and a psychiatric disorder.

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In a July 2008 application for Social Security benefits, the Veteran reported that he had been treated at the Pinehurst Surgical Clinic in 1984 and 1985.  He also reported treatment since 2000 at the VA Medical Center (MC)in Fayetteville, North Carolina.  The records currently on file from the Pinehurst Surgical Clinic only reflect the Veteran's treatment since September 2008.  Those from the Fayetteville VAMC only reflect the Veteran's treatment since June 2003.  The Veteran also testified in July 2012 that he had received additional treatment at the Pinehurst Surgical Clinic since November 2008.  The missing records could well be relevant to the Veteran's appeal and must be requested for association with the claims file.  

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder, the Board notes his medical records contain various diagnoses, including depression, not otherwise specified and posttraumatic stress disorder (PTSD).  Although the Veteran only identified depression on the claims form accompanying his January 2008 application for VA benefits, the scope of the claim cannot be limited only to that condition.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the Veteran's description of the claim, the symptoms he describes; and the information he has submitted in support of his claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the RO/AMC must ensure that all reasonably identified psychiatric disabilities are encompassed in its decision with respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f) (2012).  

In a May 2010 statement filed in support of his claim of entitlement to service connection for PTSD, the Veteran sent VA a description of his stressor.  He stated that in July 1975, while on a field training exercise at Fort Bragg, North Carolina, a soldier in his unit kicked a dud which exploded causing damage to the Veteran's eyes.  The Veteran reported that he had to be removed from the field for medical assistance.  He stated that the incident occurred while he was a member of A Company, 1st Battalion, 505th Parachute Infantry Regiment, 82nd Airborne Division.  He also reported that he landed in trees while parachuting and that he now has nightmares as a result.

During his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his psychiatric disorder was due to an incident in service in which a friend of his found an unexploded flare which subsequently went off in the Veteran's face.  He stated that the explosion temporarily blinded him.  In addition, the Veteran testified that during training in Kansas an artillery shell exploded prematurely, causing the Veteran to fear for his life.  

To date, no attempt has been made to confirm any of the Veteran's reported stressors with the U. S. Army and Joint Services Records Research Center (JSRRC), 7701 Telegraph Road, Kingman Building, Room 2C08 Alexandria, VA 22315-3802.  

Finally, during his July 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his psychiatric disorder was due to his many physical ailments, including his left shoulder and low back disorders and hepatitis C.  On remand, he should be sent a VCAA letter on the matter of secondary service connection.  See 38 C.F.R. § 3.310.

In September 2011, the Veteran failed to report for a VA examination to determine the nature and etiology of any psychiatric disorder found to be present.  The following month, the Veteran reported that he had been incarcerated during that time.  He requested that his VA psychiatric examination be rescheduled.  This should be accomplished on remand.  Additional examinations are also warranted on remand to address specific contentions set forth by the Veteran with respect to his left shoulder, low back, right little toe, and hepatitis claims.

Accordingly, the case is remanded for the following actions:  

1.  Send the Veteran a VCAA letter addressing a claim for service connection for a psychiatric disorder on a secondary basis.  See 38 C.F.R. § 3.310.

2.  Request records reflecting the Veteran's treatment at the Fayetteville, North Carolina VAMC, dated from January 2000 through June 2003 and from September 2011 forward.  

3.  Request records reflecting the Veteran's treatment at the Pinehurst Surgical Clinic, dated in 1984 and 1985 and since November 2008.  

4.  Determine whether the Veteran has presented one or more verifiable stressors.  The RO/AMC should submit information concerning any verifiable stressors to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  If the RO/AMC finds that the Veteran has not submitted information of verifiable stressor, the RO/AMC should prepare a memorandum stating why the criteria for verification by JSRRC are not met.  That memorandum must be associated with the claims file.  

5.  Following completion of the development set forth above, schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present, i.e., PTSD, depression, etc.

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any current psychiatric disorder had is clinical onset during active service or is related to any in-service disease, event, or injury.  This should include, but is not limited to, a discussion of any relationship any inservice stressors reported by the Veteran (i.e., landing in trees while parachuting, an unexploded flare going off in his face and temporarily blinding him, and an artillery shell that exploded prematurely).   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA hepatitis examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's Hepatitis C had its clinical onset during active duty or is related to any in-service disease, injury, or event, to including in-service vaccinations.  In providing this opinion, the examiner should also acknowledge the Veteran's history of intranasal cocaine abuse.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

7.   Schedule the Veteran for a VA orthopedic examination of his low back and left shoulder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. Any indicated tests and studies are to be conducted.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any low back and left shoulder disorders found to be present.

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any current low back and/or left shoulder disorder had is clinical onset during active service or is related to any in-service disease, event, or injury, to including parachute jumping.     

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Schedule the Veteran for a VA frostbite examination of his right little toe.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right little toe disorder found to be present.

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any current right little toe disorder had is clinical onset during active service or is related to any in-service disease, event, or injury, to including cold exposure and/or frostbite.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

10.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

